Citation Nr: 1210454	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  04-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with facet syndrome, currently evaluated as 20 percent disabling from November 20, 2002 to January 10, 2005; 20 percent disabling from September 1, 2005 to September 19, 2006; 20 percent disabling from January 1, 2007 to April 22, 2008; and 40 percent disabling from April 23, 2008.  

[A temporary total evaluation for a period of convalescence following lumbar spine surgery is in effect from January 11, 2005 to August 31, 2005, and from September 20, 2006 to December 31, 2006.]

2.  Entitlement to an increased rating for varicosities and post-phlebitic syndrome of the right leg with edema and stasis dermatitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for varicosities and post-phlebitic syndrome of the left leg with edema and stasis dermatitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for eczema with history of tinea and neurodermatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In the February 2004 rating decision, the RO, in pertinent part, increased the rating for the Veteran's low back disability from 0 to 10 percent, effective November 20, 2002; continued a noncompensable rating for eczema; and assigned separate 10 percent ratings for varicosities of each right and left leg, effective November 20, 2002.  

In August 2006, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In an April 2007 decision, the Board granted a higher 20 percent rating for the Veteran's service-connected low back disability, and denied higher ratings for varicosities of the right and left leg and for eczema.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In October 2008, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated in December 2008, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In the April 2007 decision, the Board also remanded the following claims for service connection for additional development:  hypertension, prostate disorder, bilateral hearing loss, a right knee disability, a left upper extremity disorder, a pulmonary disorder, a right hip disorder, gastroesophageal reflux disease (GERD)/hiatal hernia; and impingement syndrome and tendonitis secondary to service-connected fracture of the right clavicle.  These claims remain in development status and have not been certified to the Board.  

The Board points out that higher ratings have been granted for the Veteran's low back disability during the pendency of this appeal.  Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the appeal remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action on these matter are warranted.

For the reasons explained below, the Board finds that more contemporaneous medical findings are needed to evaluate each of the disabilities on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

As regards varicosities of the lower extremities, the parties to the Joint Motion pointed out that the most recent VA examination with respect to this disability was conducted in January 2004 and was then over 4 years old.  Currently, it is over 8 years old.  Furthermore, the parties pointed out that the examiner noted that the Veteran had edema for which he was give compressive-type hosiery and that elevation of the leg was no help in the portion of the examination report labeled "Physical Examination (Objective Findings)", but later it was noted that there was no edema present.  Hence, clarification is needed as to whether the Veteran has edema and, if so, whether it is intermittent or persistent.  

As regards eczema, the last VA examination conducted with respect to this disability was in January 2004 - over 8 years ago.  Although there has been little evidence of a skin condition in the ensuing years, recent VA outpatient treatment records dated from March to May 2011 show treatment for skin lesions, dry skin, and a rash over the arms.  Since there are signs of possible worsening, another VA examination with more contemporaneous findings is necessary to make a determination on this claim.

As regards the low back disability, additional relevant evidence has been received and considered by the agency of original jurisdiction (AOJ).  Significantly, an April 2008 VA examination resulted in the AOJ assigning a higher, 40 percent rating for the low back disability.  In December 2009, and in various other pleadings, the Veteran asserts that the pain associated with his low back disability has markedly increased and now involves some bowel and bladder problems.  Hence, more contemporaneous findings would be helpful in evaluating this disability.  Furthermore, the parties to the Joint Motion indicated that the Board did not adequately address DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, another VA examination would also be helpful in addressing any DeLuca factors associated with the Veteran's disability.  

The Board also notes that various records have been submitted that indicate the Veteran is receiving disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Id. 

Finally, the RO/AMC should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes VA treatment records dated through June 2011 from the Southern Nevada Healthcare System.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO/AMC should obtain from the Southern Nevada Healthcare System, and any other VA facility, all outstanding records of evaluation and/or treatment for the Veteran's low back, varicosities of the lower extremities, and skin since June 2011.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination to evaluate his service-connected varicosities and post-phlebitic syndrome of each leg, to include edema and stasis dermatitis.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached. 

The examination must be conducted following the protocol in VA's Arteries, Veins, and Miscellaneous Examination Worksheet.  The examination must respond to the instructions contained therein.  The examiner should specifically note whether the Veteran has edema and, if so, whether it is intermittent or persistent.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination to evaluate his service-connected eczema with history of tinea and neurodermatitis.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached. 

The examination must be conducted following the protocol in VA's Skin Diseases (Other than Scars) Disability Examination Worksheet.  The examination must respond to the instructions contained therein.  The examiner should indicate whether any identified skin disorder is associated with venous insufficiency (i.e., stasis dermatitis).  

5.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination to evaluate his service-connected low back disability, to include any associated neurological impairment.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached. 

In addition, the examiner should note whether there are any objective neurological abnormalities, including but not limited to, bowel or bladder impairment, that are associated with the Veteran's service-connected low back disability.  Any such abnormality that is identified should be described in detail.

6.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


